DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Ellen R. Smith on 06 September 2022.

The application has been amended as follows: 
The Claims filed 25 August 2022 have been amended as follows:
Claim 1 has been amended as follows:
1. (Currently Amended): A vehicle control system installed on a vehicle and comprising: 
an electronic control unit (ECU) including a processor programmed to: 
execute automatic steering control that determines a steering angle command value and controls steering of the vehicle such that an actual steering angle of at least one vehicle wheel follows the steering angle command value; 
detect a stop state where the vehicle is stopped; and 
detect an override operation by a driver of the vehicle, wherein 
the override operation is a steering wheel operation performed by the driver which changes the actual steering angle to a value different from a target path steering angle determined during execution of the automatic steering control, 
the ECU is further programmed to: 
when the override operation is detected in the stop state, prohibit variation, by the automatic steering control, in the actual steering angle changed by the override operation
during a period from when the override operation is detected in the stop state to when the vehicle starts moving, set the steering angle command value to the actual steering angle changed by the override operation while keeping the automatic steering control activated; and
when the vehicle starts moving, set the steering angle command value to the target path steering angle.
Claim 7 has been amended as follows:
7. (Currently Amended): The vehicle control system according to claim 1, wherein the ECU is further programmed to, when the override operation ends while the vehicle is in the stop state, prohibit variation, by the automatic steering control, in the actual steering angle changed by the override operation
Claim 8 has been amended as follows:
8. (Currently Amended): A vehicle control method for controlling a vehicle using an electronic control unit, comprising: 
executing automatic steering control that determines a steering angle command value and controls steering of the vehicle such that an actual steering angle of at least one vehicle wheel follows the steering angle command value; 
detecting a stop state where the vehicle is stopped; and 
detecting an override operation by a driver of the vehicle, wherein 
the override operation is a steering wheel operation performed by the driver which changes the actual steering angle to a value different from a target path steering angle determined during execution of the automatic steering control, 
when the override operation is detected in the stop state, prohibiting variation, by the automatic steering control, in the actual steering angle changed by the override operation
during a period from when the override operation is detected in the stop state to when the vehicle starts moving, setting the steering angle command value to the actual steering angle changed by the override operation while keeping the automatic steering control activated; and
when the vehicle starts moving, setting the steering angle command value to the target path steering angle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1 and 8 of the present application.
For example, Riese et al. (US 2021/0016830 A1) teaches an invention similar to that claimed in the present application with regards to an override operation being performed by a driver when the vehicle is stopped.  However, in contrast to the subject matter recited in at least independent claims 1 and 8 of the present application, Riese appears to teach that when the vehicle starts moving, a steering angle command value is set based on the steering wheel operation performed by the driver (i.e., based on the override operation performed by the driver).  Accordingly, Riese does not appear to teach, suggest, nor render obvious: (i) that, while the vehicle is stopped, the override operation is a steering wheel operation performed by the driver which changes the actual steering angle of at least one vehicle wheel to a value different from a target path steering angle determined during execution of the automatic steering control; (ii) that, while the vehicle is stopped, the automatic steering control is prohibited from changing the actual steering angle that was changed by the override operation; (iii) that, during a period from when the override operation is detected in the stop state to when the vehicle starts moving, the steering angle command value is set to the actual steering angle changed by the override operation while keeping the automatic steering control activated; and (iv) that, when the vehicle starts moving, the steering angle command value is set to the target path steering angle.  Similarly, in each of Lee et al. (US 2012/0283912 A1) and Oniwa et al. (US 2017/0120908 A1), when an override operation is performed by the driver, the override operation, when permitted, would result in the automatic steering control being overridden and the vehicle would travel in accordance with the driver’s override operation.  Therefore, neither Lee nor Oniwa appear to teach, suggest, or render obvious the subject matter outlined in at least independent claims 1 and 8 of the present application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669